Citation Nr: 0334651	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.  

This appeal arises from a July 1996 rating decision that re-
characterized the veteran's service connected neurosis as 
PTSD, and increased the evaluation for that disability to 30 
percent.  

In September 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for an increased rating for PTSD 
and for a temporary total rating based on hospitalization 
from December 5, 1995 to January 10, 1996.  

In a rating decision dated in March 2000, the RO increased 
the evaluation for PTSD, to 50 percent, and granted a 
temporary total rating for the period of hospitalization 
under the provisions of 38 C.F.R. § 4.29 (2003).

The RO apparently deemed the March 2000 decision to be a full 
grant of the benefits sought.  However, there is no 
indication that the veteran wanted to limit his appeal to the 
50 percent evaluation.  In claims for increase, veterans are 
presumed to be seeking the maximum evaluation.  AB v. Brown, 
6 Vet. App. 35 (1993).

This appeal also arises from a March 2002 rating decision 
that denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  


REMAND

The veteran's last VA psychiatric examination was in February 
2002.  After this evaluation, the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50, which 
contemplates a degree of psychiatric impairment that renders 
the veteran unable to keep a job.  However, in a subsequent 
summary, the examiner stated that "With regard to his mental 
health symptoms, the veteran is active in a fair range of 
daily pursuits and would not be regarded as unemployable: he 
would however be likely to have some diminished capacity in 
this regard."  

Following VA outpatient treatment in January 2003, his GAF 
score was reported to be 57, which contemplates moderate 
occupational impairment.  In a statement received in late 
March 2003 the veteran asserted that his VA treating 
physician had recently lowered his GAF score, but no clinical 
record of such a reduction is in the claims folder.

In his March 2003 statement, the veteran made reference to a 
claim for Social Security benefits.  Records pertaining to 
this claim are not part of the claims folder.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of the evidence needed to 
substantiate the claim, of which portion of the evidence is 
to be provided by the claimant, and which part VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).

In a letter dated in December 2001, the RO informed the 
appellant of the needed to substantiate his claims, and of 
what evidence he was responsible for obtaining.  The notice 
was provided in accordance with 38 C.F.R. § 3.159(b)(1) 
(2002), and limited the time period for submitting necessary 
evidence to 60 days rather than the statutorily mandated one 
year.  

The United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain copies of all 
clinical records documenting his 
treatment for psychiatric symptoms from 
the VA Pittsburgh Healthcare system 
subsequent to January 8, 2003.  All 
records obtained should be associated 
with the claims folder.  

3.  The RO should obtain all records 
pertaining to the veteran's claim for 
Social Security disability benefits, 
including copies of all decisions, and 
the medical records that were considered 
in those decisions.

4.  Then the veteran should be afforded a 
VA psychiatric examination to determine 
the severity of his service connected 
PTSD.  The examiner should review the 
claims folder and state in the report of 
examination or in an addendum to the 
examination report that the claims folder 
was reviewed.  All pertinent clinical 
findings should be reported in detail, 
including a GAF score.  At the conclusion 
of the examination the examiner should 
express a medical opinion with a 
rationale as to whether the veteran's 
psychiatric symptoms, in conjunction with 
his other service connected disabilities 
(malaria, peptic ulcer disease, and 
eczema) render him unable to obtain and 
retain gainful employment consistent with 
his education and occupational 
experience.  

5.  Then the RO should again adjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
evidence and to insure that the veteran receives due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


